Citation Nr: 1045843	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988. 
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before the undersigned Veterans Law Judge 
in January 2008. A transcript of the hearing is of record.  

Further, the Board acknowledges that following the July 2010 
supplemental statement of the case, a private treatment record 
was associated with the claims file.  A November 2010 waived RO 
consideration of this additional submission. 

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

This case was previously before the Board in April 2008, when the 
claims were remanded for further development.  The RO issued a 
supplemental statement of the case in July 2010 and the appeal is 
once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

As indicated above, the Board remanded the appeal in April 2008, 
in part, for the RO to obtain records from the VA medical 
facility in Daytona relevant to treatment of the Veteran's back, 
hearing loss, left knee, and asthma, dated from 1990 onward.  
Although the RO requested the Veteran's missing VA treatment 
records from the Daytona Beach VA Outpatient Clinic (OPC) in 
April 2008, no response was received from this facility.  Rather, 
it appears that the request for records was inadvertently 
received and processed by the VAMC in Gainesville, Florida.  A 
response from the VAMC in Gainesville, Florida indicated there 
were no available records pertaining to the Veteran.  Additional 
records were requested from the Brevard Clinic in May 2009.  As 
no response was obtained from the Daytona Beach OPC, it remains 
unclear whether there are potentially outstanding records 
available which could be relevant to the Veteran's claims. 

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because there was not complete compliance with 
the remand instructions, the Board is compelled to remand the 
appeal for appropriate adjudicatory consideration of his claims 
and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 
19.31(c) (2010).

While on remand, the Board finds that further development is 
warranted with respect to his asthma claim.  The Veteran's 
service treatment records reflect that the Veteran complained of 
a cough of two days duration in December 1985.  A March 1988 
separation examination reflected a normal clinical evaluation of 
his lungs and chest.  He denied complaints of shortness of 
breath, asthma, and chronic cough in a report of medical history 
completed at that time. 

Following service, an August 2004 treatment record indicates 
treatment for symptoms of chest tightness and irritability with 
coughing.  The Veteran reported a history of chest tightness and 
respiratory difficulties since 1988 at that time, with no 
problems prior to 1988.  The Veteran testified at his January 
2008 BVA hearing that he attributed his current respiratory 
problems to sleeping in a Quonset hut which had a coal burning 
stove for a period of 3 to 6 months in service.  He further 
testified that he had to shovel coal and put it in the stove.  He 
indicated that his bed was about 10 feet from the stove.  See BVA 
Hearing Transcript (T.) at 20-22.

The Board has considered an April 2010 private treating 
physician's statement that "it is more likely than not that the 
aforementioned [asthma] is directly and causally related to [the 
Veteran's] military service."  A rationale was not provided.  
Review of additional reports submitted by this practitioner does 
not provide rationale. 

In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion.  The probative value of the April 
2010 opinion is therefore limited.  However, the Board finds the 
above treating practitioner's statement is an "indication" that 
his current asthma may be associated with service, and that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. App. 
79 (2006) to determine whether this disorder is related to 
service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all treatment records 
from the Daytona Beach Outpatient Clinic 
(OPC) relevant to treatment of the 
Veteran's back, hearing loss, left knee, 
and asthma, dated from 1990 onward.  All 
identified records should be obtained and 
included in the claims file.  Any negative 
development should be included in the 
claims folder.

2.  Following the development set forth in 
Remand paragraph 1, schedule the Veteran 
for a VA 
examination to evaluate the relationship 
between his respiratory disorder and active 
duty service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability of greater) that any current 
respiratory disorder had its onset during 
the Veteran's active service or is 
otherwise causally related to his service, 
to include exposure to a coal burning 
stove.  The examiner should discuss the 
December 1985 service treatment record, the 
Veteran's assertions of respiratory 
difficulties since 1988 made at an August 
2004 treatment visit, and Dr. Y's opinions 
from April 2010 and December 2004.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



